Citation Nr: 1042025	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-08 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus, claimed as 
ringing.  

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1957 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the Veteran's claim at this time would be premature.  

Review of the Veteran's VA claims file reflects that the Veteran 
has requested to present oral testimony in support of his claims.  
In fact, the Veteran has been scheduled for a VA hearing in July 
2010 before the undersigned, but was unable to attend due to 
medical reasons.  While a personal hearing is not necessary, the 
Veteran has a right to a hearing.  38 C.F.R. § 20.700 (2010).  In 
this case, the Veteran has shown good cause for his failure to 
appear at the previously-scheduled hearing.  Accordingly, another 
hearing should be scheduled.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:  

Schedule the Veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy of 
the notice scheduling the hearing should be 
placed in the claims folder.

VA will notify the appellant if further action is required.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




